Citation Nr: 0507376	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-27 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The appellant's spouse had no verified service with 
recognized guerrilla service or the regular Philippine Army; 
he died in December 1987.  The appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision by the Manila, 
Philippine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The appellant's spouse died in December 1987.  

2.  Service has not been verified by the service department.  


CONCLUSION OF LAW

The appellant's spouse did not have recognized active 
military service for purposes of eligibility for VA benefits.  
38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 
3.7, 3.40, 3.203 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction did 
not provide the appellant notice of the VCAA prior to the 
agency decision in May 2003.  However, upon review, the Board 
finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.  

The agency of original jurisdiction provided the appellant 
notice of the passage of the VCAA and the duty to notify her 
regarding the claim in a September 2003 letter.  The VA fully 
notified the appellant of what is required to substantiate 
such claim in the notification letter.  In addition, the 
statement of the case (SOC) dated in September 2003 provided 
the appellant with a summary of the evidence, the applicable 
law and regulations and a discussion of the facts of the 
case.  The VCAA letter and the SOC specifically notified the 
appellant that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  She was advised that it was her 
responsibility to either send medical treatment records from 
her private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for her.  The appellant was also asked to advise VA 
if there were any other information or evidence she 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes records from the 
service department, Philippine service records, certificate 
of death, marital certificate, and statement from the 
appellant.  In sum, it does not appear that there are any 
other additional records that are necessary to obtain before 
proceeding to a decision in the service connection claims. 

In light of the foregoing, as the appellant was provided 
adequate notice and assistance for the original claim and has 
been issued a statement of the case, no further assistance to 
veteran in developing the facts pertinent to her claims is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Qualifying Service

Record shows that appellant's spouse died in December 1987.  
The appellant is claiming VA benefits as a spouse of a 
veteran.  In her claim, the evidence must establish that her 
spouse had qualifying service.  Eligibility for VA benefits 
is based on statutory and regulatory provisions that define 
an individual's legal status as a veteran of active military 
service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 
C.F.R. §§ 3.1, 3.6 (2004).  As a predicate requirement for a 
grant of VA benefits, a claimant must establish that the 
individual upon whose service benefits are sought is a 
"veteran."  The term "veteran" means a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  See 
Selley v. Brown, 6 Vet. App. 196, 198 (1994).

Service in the Commonwealth Army of the Philippines from and 
after the dates and hours when called into service of the 
Armed Forces of the United States by orders issued from time 
to time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension or burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.7(p), 3.40(b) and (c).  Service must be certified 
as qualifying by appropriate military authority.  38 C.F.R. § 
3.203 (2004).  Active service will be the period certified by 
the service department. 38 C.F.R. § 3.41.  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a appellant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).  

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department. For the purpose of 
establishing entitlement to VA benefits, VA may accept 
evidence of service submitted by a appellant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) the evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time and character of 
service; and (3) in the opinion of VA the document is genuine 
and the information contained in it is accurate. 38 C.F.R. § 
3.203(a).  

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) [observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department].

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

Initially, the RO requested the service department to verify 
the appellant's claimed service for her husband in May 1988.  
In response, the service department indicated in December 
1988 that appellant's spouse did not have any service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Services.  

In March 2003, VA received a claim for VA benefits from the 
appellant.  In support of her claim, the appellant has 
submitted evidence from Philippine Army records of her 
spouse's service from April 1945 to June 1945, and from 
August 1945 to November 1945.  She also submitted W.D.A.G.O. 
Form No. 24 showing a service record from February 1945 to 
December 1945 for her husband with the engineering corps.  

After receiving the evidence submitted by the appellant, the 
RO again requested service verification from the service 
department.  The RO specifically requested verification, 
giving the appellant spouse's full name, asserted dates of 
service, date of birth, place of birth, and the branch of 
service noted in the W.D.A.G.O. forms.  In response, the 
service department determined that the appellant's spouse had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.

Upon review, the records from the service department and 
those submitted by appellant do not show recognized service 
so as to confer eligibility for VA benefits.  The only 
records recognized in this claim are those from the service 
department, which fail to show that the appellant spouse's 
alleged service entitles appellant to VA benefits.  38 
U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.40(b) and (c).  The 
W.D.A.G.O. Form No. 24 submitted by appellant was not issued 
by service department.  While the Board sympathizes with the 
appellant's position, VA is does not have the authority to 
alter the findings of the service department or change the 
laws pertaining to entitlement to the rights authorized by 
Congress.  See Spencer and Duro, supra.  

The Board finds, therefore, that the appellant's spouse  has 
no qualifying service in the United States Armed Forces, and 
that he is not a "veteran" for VA benefits purposes under 
the laws administered by VA.  As the law and not the evidence 
of record is dispositive in this case, the claim must be 
denied because of the lack of legal entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  


ORDER

The claim of entitlement to basic eligibility for VA benefits 
is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


